Cunningham,, J.,
dissenting: I fully agree with Mr. Justice Greene in his dissent, and further suggest *673that the petitioner ought not to be discharged simply because the detaining officer has no formal commitment by which to justify. The detention is authorized by the sentence of the justice of the peace given under authority of law. At most, only the formality of the issuing of the paper mittimus has been nqglected. The office of the mittimus is to carry out the judgment— to place the prisoner in the custody ordered by the court. (Sennott’s Case, 146 Mass. 489, 16 N. E. 448, 4 Am. St. 344.) As stated by the court in The People, ex rel., v. Baker, 89 N. Y. 460, at page 465 :
“A prisoner’'who has been properly and legally sentenced to prison can not be released simply because there is an imperfection in what is commonly called the mittimus. A proper mittimus can, if needed, be supplied at any time and if the prisoner is safely in the proper custody, there is no office for a mittimus to perform.”
In section 375 of Church on Habeas Corpus, it is said:
“A prisoner who has been properly and legally sentenced to prison can not be released simply because there is an imperfection in what is commonly called the mittimus.”